JUDGE PRYOR
delivered the opinion oe the court.
The appellants having been made liable by a judgment of the Lawrence County Court on a bond executed by them as the sureties of one Charles Handley for his appearance to answer a charge of bastardy, etc., have prosecuted an appeal to this court.
The law authorizing appeals in certain cases from the judgment of a county court directly to the Court of Appeals was repealed by the adoption of the General Statutes.
Section 2 of article 22 of chapter 28, General Statutes, provides that “no appeal shall be taken to the Court of Appeals from a judgment for the recovery of money or personal property if the value in controversy be less than $50, exclusive of *614cost; nor to reverse a judgment granting a divorce or punishing contempt, nor from an order or judgment of a county court, quarterly, city, or police court, nor from a court held by a justice of the peace, or one having jurisdiction not greater than that of a justice of the peace, nor from a bond having the force of a judgment.”
The appeal is therefore dismissed.